DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 JEFFREY DYER and LISETTE DYER,
                           Appellants,

                                     v.

   CRYSTAL LAKE VILLAGE HOMEOWNERS ASSOCIATION, INC.,
             KELLY LANE, and CHRISTINA FINK,
                        Appellees.

                              No. 4D21-1466

                              [March 10, 2022]

  Appeal of a nonfinal order from the County Court for the Seventeenth
Judicial Circuit, Broward County; Robert W. Lee, Judge; L.T. Case No.
COCE19-017123.

    Jeremy Dicker and Angela Prudenti of Sachs Sax Caplan, Boca Raton,
for appellants.

  Lissette Gonzalez and Alexandra Valdes of Cole, Scott & Kissane, P.A.,
Miami, for appellees.

PER CURIAM.

  Affirmed.

MAY, GERBER and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.